Name: Council Regulation (EEC) No 3663/83 of 19 December 1983 totally or partially suspending Common Customs Tariff duties on certain products falling within Chapters 1 to 24 of the Common Customs Tariff and originating in Malta (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12 . 83 Official Journal of the European Communities No L 366/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3663/83 of 19 December 1983 totally or partially suspending Common Customs Tariff duties on certain products falling within Chapters 1 to 24 of the Common Customs Tariff and originating in Malta ( 1984) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 1 2 thereof, Having regard to the proposal from the Commission , Whereas, under Annex I to the Agreement estab ­ lishing an Association between the European Economic Community and Malta (2), the Community must partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it also appears necessary provisionally to adjust or to supple ­ ment certain of the tariff benefits provided for in the abovementioned Annex ; whereas, accordingly, the Community should , in respect of the products origina ­ ting in Malta listed in the Annex to this Regulation , suspend either the fixed component of the levy appli ­ cable to goods coming under Regulation (EEC) No 3033/80 or the customs duty applicable to the other products from 1 January to 31 December 1984 and at the levels indicated for each of them ; Whereas in the absence of a protocol provided for in Article 1 1 8 of the 1979 Act of Accession , the Commu ­ nity must take the measures referred to in Article 119 of that Act ; whereas the tariff measure in question will therefore apply to the Community of Nine , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1984, the products originating in Malta listed in the Annex shall be admitted for import into the Community of Nine at the customs duties indicated for each of them . 2 . For the purposes of the application of this Regu ­ lation , the rules of origin shall be those in force at the time as regards the implementation of the Agreement establishing an Association between the European Economic Community and Malta . Article 2 When products benefiting from the arrangements provided for in Article 1 are imported in the Commu ­ nity in such quantities or at such prices that Commu ­ nity producers of products similar to or in direct competition with them suffer or are likely to suffer from serious disadvantage, the Common Customs Tariff duties may be reintroduced in whole or in part on the products in question . Such measures may also be taken in the event of actual or potential serious disadvantage in a single region of the Community. Article 3 1 . In order to ensure the application of Article 2, the Commission may decide, by means of a Regula ­ tion , to reintroduce the levying of customs duties for a limited period . 2 . In the event of such action being requested by a Member State , the Commission shall take a decision within a period of not more than 10 working days from receipt of the request and shall inform the Member States of the action taken . 3 . Any Member State may refer to the Council the measure taken by the Commission, within a period of not more than 10 working days after it has been informed thereof. The fact that the matter is referred to the Council shall not cause the measure to be suspended . The Council shall meet immediately. It may, acting on a qualified majority, amend or rescind the measure in question . Article 4 This Regulation shall enter into force on 1 January(') OJ No L 323 , 29 . II . 1980 , p. 1 . ( 2) OJ No L 61 , 14 . &lt; 3 . 1971 , p. 3 . 1984 . No L 366/2 Official Journal of the European Communities 28 . 12. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Council The President G. VARFIS 28 . 12 . 83 Official Journal of the European Communities No L 366/3 ANNEX CCT heading No Description Rate of duty 1 2 3 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04 fresh, chilled or frozen : A. Meat : III . Of swine : b) Other Free 02.04 Other meat and edible meat offals, fresh, chilled or frozen : ex A. Of domestic pigeons 6 % ex B. Furred game, frozen Free C. Other : ex I. Frogs' legs Free II . Other Free 04.06 Natural honey 25 % 05.03 Horsehair and horsehair waste , whether or not put up as a layer or between two layers of other material : B. Other Free 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : ex B. Other :  Cut flowers, not further prepared than dried 7%  Other cut flowers 15 % 07.01 Vegetables, fresh or chilled : G. Carrots , turnips, salad beetroot, salsify, celeriac , radishes and similar edible roots : III . Horse-radish (Cochlearia armoracia) 13 % T. Other : ex III . Other :  Okra (Hibiscus esculentus L. or Abelmoschus escu ­ lentus (L.) Moench) ; Moringa oleifera (drumsticks) Free 07.02 Vegetables (whether or not cooked) ; preserved by freezing : ex B. Other :  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L.) Moench) 13 % 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : E. Other vegetables :  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L.) Moench) Free 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared : ex B. Other :  Horse-radish (Cochlearia armoracia) Free  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L.) Moench) 11 % No L 366/4 Official Journal of the European Communities 28 . 12. 83 CCT heading No Description Rate of duty 1 2 3 08.08 Berries , fresh : F. Other 5% 15.10 Fatty acids, acid oils from refining ; fatty alcohols : C. Other fatty acids ; acid oils from refining Free 16.02 Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver 14% B. Other : II . Game or rabbit meat or offal :  Game 9 %  Rabbit 14% III . Other : b) Other : 1 . Containing bovine meat or offal : ex bb) Other :  Prepared or preserved bovine tongue 17 % 2. Other : aa) Of sheep or goats :  Sheep 18 %  Goats 16 % bb) Other 16 % 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : B. Truffles 14% D. Asparagus 20 % E. Sauerkraut 15 % ex F. Capers 12 % 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a specific gravity exceeding 1 ,33 at 1 5 ° C : III . Other : ex a) Of a value exceeding 30 ECU per 100 kg net weight :  Fruit falling within subheading 08.01 A Free  Fruit falling within heading Nos 08.01 B to H, 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons 8 % b) Of a value not exceeding 30 ECU per 100 kg net weight : ex 1 . With an added sugar content exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 8 % + (L) ex 2 . Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons 8 % 28 . 12 . 83 Official Journal of the European Communities No L 366/5 CCT heading No Description Rate of duty 1 2 3 20.07 (cont 'd) B. Of a specific gravity of 1 ,33 or less at 1 5 ° C : I II. Other : a) Of a value exceeding 30 ECU per 100 kg net weight : l 2. Grapefruit juice 8 % l 3. Lemon juice and other citrus fruit juices : ex aa) Containing added sugar :  Excluding lemon juices 13 % ex bb) Other :  Excluding lemon juices 13 % 6. Other fruit and vegetable juices , excluding apricot and peach juices : ex aa) Containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons 8 % l  Other, excluding apricot and peach juices 17 % ex bb) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons 8 %  Other, excluding apricot and peach juices 18 % 7. Mixtures : ex bb) Other, excluding mixtures containing either separately or together, over 25 % of grape, citrus fruit , pineapple , apple , pear, tomato, apricot or peach juice : 11 . Containing added sugar 17 % 22. Other 18 % b) Of a value of 30 ECU or less per 100 kg net weight : 2 . Grapefruit juice : aa) With an added sugar content exceeding 30 % by weight 8 % + (L) bb) Other 8 % 4. Other citrus fruit juices : aa) With an added sugar content exceeding 30 % by weight 14% + (L) bb) With an added sugar content of 30 % or less byl weight 14 % cc) Not containing added sugar 15% 7 . Other fruit and vegetable juices : ex aa) With an added sugar content exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons 8 % + (L)  Other, excluding apricot and peach juices 17% + (L) No L 366/6 Official Journal of the European Communities 28 . 12 . 83 CCT heading No Description Rate of duty 1 2 3 20.07 (cont'd) B. II . b) 7 . ex bb) With an added sugar content of 30 % or less by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons 8 %  Other, excluding apricot and peach juices 17 % ex cc) Not containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons 8 %  Other, excluding apricot and peach juices 18 % 8 . Mixtures : ex bb) Other, excluding mixtures containing either separately or together, over 25 % of grape, citrus fruit, pineapple , apple , pest, tomato, apricot or peach juice 1 1 . With an added sugar content exceeding 30 % by weight 17 % + (L) 22 . With an added sugar content of 30 % or less by weight 17 % 33 . Not containing added sugar 18 % 21.06 Natural yeasts (active or inactive) ; prepared baking powders : A. Active natural yeast : II . Baker's yeast : a) Dried 4 % + vc b) Other 4 % + vc 23.01 Flours and meal , of meat, offals , fish , crustaceans or molluscs , unfit for human consumption ; greaves : B. Flours and meals of fish , crustaceans or molluscs Free Abbreviations : (L) = levy, vc = variable component .